DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art. 

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 11/02/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160191461 A1) in view of Reid (US 20120265810 A1).
Regarding Claim 1



A method for establishing a communication session between an initiating communication device and a recipient communication device using a relay allocation server, the method comprising:

by the relay allocation server (¶8 receiver (allocation server) receives relay address allocation request ¶28 At step 314, UE 302 sends a relay address allocation request to TURN server 308):

receiving, from the initiating communication device, over a first connection, a request for allocation of a relay server for the communication session (fig. 3 user equipment 302 (initiating communication device) sends allocation request 314, 318 to turn server 308, ¶28 "Interactive Connectivity Establishment, TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute); and 

in response to receiving the request for allocation of a relay server for the communication session: allocating a first relay server for the communication session (¶28 TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute (for communication session) fig. 4, 5); 

providing, to the initiating communication device, over the first connection, information identifying the first relay server allocated for the communication session (¶28 TURN server 308 sends a relay address allocation request success message); and 

Wang does not teach:

providing, to the recipient communication device, over a second connection, information identifying the first relay server allocated for the communication session.

Reid teaches:

providing, to the recipient communication device, information identifying the first relay server allocated for the communication session (¶40 allocating an application gateway to each of the plurality of client-terminals for the duration of the collaboration session (on a plurality of connections, first connection, second connection, third connection), ¶45 ¶50 a session identifier is allocated to the collaboration session following the submission of the collaboration request ¶89 allocating an application gateway to a plurality of clients, ¶143 if it is established that the user has the required permission then the session scheduler allocates the client with a client identifier and details of the appropriate application gateway (information identifying the first relay server allocated for communication) for the client to connect to the collaboration session).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Reid in order for providing a plurality of client-terminals, each client-terminal providing a user with an access point for participating in the collaboration session (Reid ¶30).

Wang-Reid does not teach:

providing, to the recipient communication device, over a second connection, 

Sekaran teaches:

providing, to the recipient communication device, over a second connection,
(¶31 fig. 3 data flow diagram that illustrates the flow of data to joining
client to a conference (communication session) based on existing
conference information, connection 302 (first connection), connection 306
(second connection), The conference server pool load balancer then
provides 306 an indication of the allocated conference server to the client).
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Wang-Reid in light of Sekaran in order for providing a conference system that effectively achieves high availability conferencing to its users (Sekaran ¶45).


Regarding Claim 2

Wang-Reid-Sekeran teaches:

The method of claim 1.

Reid teaches:

The method of claim 1, wherein the allocating comprises the relay allocation server selecting the first relay server for use by both the initiating communication device and the recipient communication device to establish the communication session between the initiating communication device and the recipient communication device session (¶33 providing one or more application gateways (relay servers), each application gateway configured to relay data between network components (initiating communication device and the recipient communication) during the collaboration session).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Reid in order for providing a plurality of client-terminals, each client-terminal providing a user with an access point for participating in the collaboration session (Reid ¶30).

Regarding Claim 7

Wang-Reid-Sekeran teaches:

The method of claim 1.

Reid teaches:

The method of claim 1, wherein the recipient communication device is a first recipient communication device, wherein the communication session is further between the initiating communication device, the first recipient communication device, and a second recipient communication device, the method further comprising: providing, to the second recipient communication device, over a third connection, information identifying the first relay server allocated for the communication session (¶40 allocating an application gateway to each of the plurality of client-terminals for the duration of the collaboration session (on a plurality of connections, first connection, second connection, and third connection), ¶50 a session identifier is allocated to the collaboration session following the submission of the collaboration request ¶89 allocating an application gateway to a plurality of clients)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Reid in order for providing a plurality of client-terminals, each client-terminal providing a user with an access point for participating in the collaboration session (Reid ¶30).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Reid-Sekeran as applied to claim 1 above, and further in view of Park (US 9118813 B2). 

Regarding Claim 3

Wang-Reid-Sekeran teaches:

The method of claim 1.

Reid teaches:

allocating the second relay server for use by the recipient communication device for the communication session, the allocating based on a network location of the recipient communication device (¶35 each client application gateway determined according to the client-terminal location).

providing, to the recipient communication device, information identifying the second relay server (¶143 if it is established that the user has the required permission then the session scheduler allocates the client with a client identifier and details of the appropriate application gateway (information identifying the second relay server allocated for communication) for the client to connect to the collaboration session).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Reid in order for providing a plurality of client-terminals, each client-terminal providing a user with an access point for participating in the collaboration session (Reid ¶30).

Wang-Reid-Sekeran does not teach:

The method of claim 1, further comprising: by the relay allocation server: receiving, from the recipient communication device, after providing to the recipient communication device the information identifying the first relay server, a request for allocation of a second relay server for use by the recipient communication device for the communication session.

Park teaches:

The method of claim 1, further comprising: by the relay allocation server: receiving, from the recipient communication device, after providing to the recipient communication device the information identifying the first relay server, a request for allocation of a second relay server for use by the recipient communication device for the communication session (col 4 lines 29-42 session requesting unit 104 requests a second server (not shown) of the provider network 11 to establish a multicast session which provides an application); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Reid-Sekeran in light of Park to establish the multicast session based on the received information, and receiving the application in the multicast session established according to the requesting (Park col 2 lines 50-60).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Reid-Sekeran as applied to claim 1 above, and further in view of Singh (US 10,129,412 B1).


Regarding Claim 4

Wang-Reid-Sekeran does not teach:

The method of claim 1, wherein the first connection and the second connection are persistent connections.

Singh teaches:

The method of claim 1, wherein the first connection and the second connection are persistent connections (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Reid-Sekeran in light of Singh for facilitating establishment and maintenance of a (Singh Col 1 lines 20-30).

Regarding Claim 6

Wang-Reid-Sekeran-Singh teaches:

The method of claim 1.

Singh teaches:

The method of claim 1, further comprising: establishing a persistent connection between the relay allocation server and a messaging server (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)); 

wherein the first connection comprises a first connection leg comprising the persistent connection between the relay allocation server and the messaging server, and a second connection leg comprising a persistent connection between the messaging server and the initiating communication device (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)); 

wherein the second connection comprises the first connection leg comprising the persistent connection between the relay allocation server and the messaging server, and a third connection leg comprising a persistent connection between the messaging server and the recipient communication device (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Reid-Sekeran in light of Singh for facilitating establishment and maintenance of a VOIP call, wherein device binds with one or all relays so that they allocate (Singh Col 1 lines 20-30).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Reid-Sekeran -Singh as applied to claim 4 above, and further in view of Lin (US 2011/0179179 A1).


Regarding Claim 5

Wang-Reid-Sekeran -Singh teaches:

The method of claim 4.

Wang-Reid-Sekeran -Singh does not teach:

The method of claim 4, wherein the providing, to the recipient communication device, the information identifying the first relay server is performed without determining an IP address of the recipient communication device.

Lin teaches:

The method of claim 4, wherein the providing, to the recipient communication device, the information identifying the first relay server is performed without determining an IP address of the recipient communication device (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server), ¶14 mobile service providers do not typically allocate publicly accessible network addresses to each mobile device, ¶16 So long as the server has a publicly accessible network address (e.g., public Internet IP address), the server need not be part of any particular mobile device's private network (e.g., service provider's mobile data network) and any mobile device associated with any service provider shall be able to connect to the server through the data packet-based network (e.g., IP network) and request the allocation of a specific port or Session ID to establish an IM session (the information identifying the first relay server is performed without determining an IP address of the recipient communication device)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Wang-Reid-Sekeran -Singh in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).




Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 20120265810 A1) in view of Maenpaa (US 2016/0285720 A1), further in view of Kashyap (US 2010/0138531 A1), and further in view of  Lin (US 2011/0179179 A1).

Regarding Claim 8
Reid teaches:

A recipient communication device comprising: at least one processor; and a memory storing software instructions executable by the at least one processor, the software instructions, when executed, causing the recipient communication device to: receive, from a relay allocation server, information identifying a first relay server allocated for use by both the recipient communication device and an initiating communication device for a communication session initiated by the initiating communication device (¶40 allocating an application gateway to each of the plurality of client-terminals for the duration of the collaboration session (on a plurality of connections, first connection, second connection, third connection), ¶45 ¶50 a session identifier is allocated to the collaboration session following the submission of the collaboration request ¶89 allocating an application gateway to a plurality of clients, ¶143 if it is established that the user has the required permission then the session scheduler allocates the client with a client identifier and details of the appropriate application gateway (information identifying the first relay server allocated for communication) for the client to connect to the collaboration session); 

join the communication session using the first relay server ¶89 allocating an application gateway to a plurality of clients, ¶143 if it is established that the user has the required permission then the session scheduler allocates the client with a client identifier and details of the appropriate application gateway (information identifying the first relay server allocated for communication) for the client to connect to the collaboration session); 

Reid does not teach:

receive, from the first relay server, after joining the communication session, an instruction to request a different relay server; 

transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session; 

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session; and 

join the communication session using the second relay server.

Maenpaa teaches:

receive, from the first relay server, after joining the communication session, an instruction to request a different relay server (¶68 the controller node 13 (first relay server) may create a new or find an existing media server virtual machine in another data center or on a different server of the same data center, and ask (receiving from first relay server instruction) the user to leave (after joining communication session) the conference (communication session) and join again using the new media server instance (request a different relay server)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid in light of Maenpaa in a situation where there is large delay caused simply because the media server is overloaded, and the only possible action might be to transfer the user that is being served by the media server to another media server (Maenpaa ¶68).



transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session; 

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session; and 

join the communication session using the second relay server.


Kashyap teaches:

transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session (Lin ¶5 client has a list of backup servers, and in case a primary server (first relay server) goes down the client itself must request must request a new connection (requesting allocation for a second relay server) from a backup server (relay allocations server). ¶31 Backup servers 211a-211c may be further configured to monitor network traffic coming from each primary server 131a-131c. ¶48 backup server 211a-211c ping the primary servers, indicating whether a server is active or inactive)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa in light of Kashyap if the primary server dies, providing a method for fixing failed streaming servers based connections (Kashyap ¶4). 

Reid-Maenpaa-Kashyap does not teach:

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session; and 

join the communication session using the second relay server.

Lin teaches:

(¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)); and 

join the communication session using the second relay server (¶6 participating mobile device establishes a connection with the server using the network address and port, to use in a data exchange session with a participating mobile device).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reid-Maenpaa-Kashyap-Lin as applied to claim 8 above, and further in view of  Amano (US 20120221714 A1).
Regarding Claim 11

Reid-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Reid teaches:

The recipient communication device of claim 8, wherein, in joining the communication session, the software instructions cause the recipient communication device to: transmit, to the first relay server, a request to bind the recipient communication device to the communication session (¶48 the collaboration session is initiated by a user submitting a collaboration session request (respective bind request) to the collaboration establishing control module (first relay server), session request preferably comprises details of the identities of the participating users (from each of the communication devices) of the collaboration session); and

Reid-Maenpaa-Kashyap-Lin does not teach:

receive, from the first relay server, an acknowledgment that both the recipient communication device and the initiating communication device are bound to the communication session.

Amano teaches:

receive, from the first relay server, an acknowledgment that both the recipient communication device and the initiating communication device are bound to the communication session (¶22 communication devices 11, 12, 13 and a server 14 (relay server), ¶28 command to start a video conference with the communication device 12 is input by a user of the communication device 11 through the input portion ¶30 official ACK in response to the establishment request packet may be transmitted, the ACK that is provisionally transmitted in response to the establishment request packet may be referred to as the provisional ACK, official ACK in response to the establishment request packet may be transmitted,¶44 receive the official ACK (acknowledgement devices are bound to the communication session), session may be established between the communication devices 11 and 12, and a state may be created in which data communication between the communication devices 11 and 12 can be performed freely).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap-Lin in light of Amano in order to provide each of the communication devices that is capable of conducting video conferencing with another communication device ability to perform peer-to-peer (P2P) communication through a network (Amano ¶22).


Regarding Claim 12

Reid-Maenpaa-Kashyap-Lin-Amano teaches:

The recipient communication device of claim 11.



The recipient communication device of claim 11, wherein, in joining the communication session, the software instructions further cause the communication device to: transmit communication data to the first relay server after transmitting the request to bind the recipient communication device, but before receiving the acknowledgment (¶30 device 11 may receive the provisional ACK, the session between the communication devices 11 and 12 is in a state of not yet having been established. However, information (address information and the like) that is necessary for the communication between the communication devices 11 and 12 may be exchanged (transmitting communication data begins prior to the receiving the acknowledgment) through the establishment request packet and the provisional ACK), ¶22 communication devices 11, 12, 13 and a server 14 (relay server), ¶30 official ACK in response to the establishment request packet may be transmitted, the ACK that is provisionally transmitted in response to the establishment request packet may be referred to as the provisional ACK,¶44 receive the official ACK (acknowledgement devices are bound to the communication session), session may be established between the communication devices 11 and 12, and a state may be created in which data communication between the communication devices 11 and 12 can be performed freely).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap-Lin in light of Amano in order to provide each of the communication devices that is capable of conducting video conferencing with another communication device ability to perform peer-to-peer (P2P) communication through a network (Amano ¶22).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Reid-Maenpaa-Kashyap-Lin as applied to claim 8 above, and further in view of Wu (US 2015/0156069 A1).

Regarding Claim 9

Reid-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Lin teaches:

The recipient communication device of claim 8, wherein the first relay server is selected without regard to a network location of the recipient communication device (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)), and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).


Reid-Maenpaa-Kashyap-Lin does not teach:


wherein the second relay server is selected based on the network location of the recipient communication device

Wu teaches:

wherein the second relay server is selected based on the network location of the recipient communication device (Wu ¶3 Proxy server (relay server that passes information from one server to another) provides a forwarding function in the Internet, and is located between a client device and a Web server ¶27 electing at least one proxy server with the minimum number of jump times (selecting the proxy server based on location of device) ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap-Lin in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reid-Maenpaa-Kashyap-Lin as applied to claim 8 above, and further in view of Singh (US 10,129,412 B1).

Regarding Claim 10

Reid-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Lin teaches:

wherein receiving the information identifying the first server, transmitting the request for allocation of the second relay server, and receiving information identifying the second relay server are performed via the first persistent connection and the second persistent connection without additional connection establishment (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)).

digital mobile network system that supports data packet-based communications (Lin ¶6).

Reid-Maenpaa-Kashyap-Lin does not teach:

The recipient communication device of claim 8, wherein the software instructions cause the recipient communication device to: establish a first persistent connection to a messaging server, wherein the messaging server maintains a second persistent connection with the relay allocation server

Singh teaches:

The recipient communication device of claim 8, wherein the software instructions cause the recipient communication device to: establish a first persistent connection to a messaging server, wherein the messaging server maintains a second persistent connection with the relay allocation server (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Maenpaa-Kashyap-Lin in light of Singh for facilitating establishment and maintenance of a VOIP call, wherein device binds with one or all relays so that they allocate transport endpoints, and one or both of them select one of the relays to use if and when it becomes necessary (Singh Col 1 lines 20-30).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 20120265810 A1) in view of Amano (US 20120221714 A1).

Regarding Claim 13

Reid teaches:

(¶48 the collaboration session is initiated by a user submitting a collaboration session request (respective bind request) to the collaboration establishing control module, session request preferably comprises details of the identities of the participating users (from each of the communication devices) of the collaboration session); 

binding the communication session to each communication device of the plurality of communication devices, in response to the respective bind request (¶50 a session identifier (binding the communication session) is allocated to the collaboration session following the submission of the collaboration request (in response to the respective bind request));

Reid does not teach:

transmitting, to each communication device of the plurality of communication devices, an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session; and

receiving communication data from a first communication device of the plurality of communication devices, wherein the receiving the communication data begins prior to the transmitting the acknowledgment.

Amano teaches:

transmitting, to each communication device of the plurality of communication devices, an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session (¶22 communication devices 11, 12, 13 and a server 14 (relay server), ¶28 command to start a video conference with the communication device 12 is input by a user of the communication device 11 through the input portion ¶30 official ACK in response to the establishment request packet may be transmitted, the ACK that is provisionally transmitted in response to the establishment request packet may be referred to as the provisional ACK, official ACK in response to the establishment request packet may be transmitted,¶44 receive the official ACK (acknowledgement devices are bound to the communication session), session may be established between the communication devices 11 and 12, and a state may be created in which data communication between the communication devices 11 and 12 can be performed freely); and

receiving communication data from a first communication device of the plurality of communication devices, wherein the receiving the communication data begins prior to the transmitting the acknowledgment (¶30 device 11 may receive the provisional ACK, the session between the communication devices 11 and 12 is in a state of not yet having been established. However, information (address information and the like) that is necessary for the communication between the communication devices 11 and 12 may be exchanged (receiving communication data begins prior to the transmitting the acknowledgment) through the establishment request packet and the provisional ACK). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid in light of Amano in order to provide each of the communication devices that is capable of conducting video conferencing with another communication device ability to perform peer-to-peer (P2P) communication through a network (Amano ¶22).


Claims 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Reid-Amano as applies to claim 13 above, and further in view of Maldari (US 20150012840 A1)

Regarding Claim 14

Reid-Amano teaches:
 	
The method of claim 13.

Reid-Amano does not teach:
 
The method of claim 13, further comprising: by the relay server: transmitting to each respective communication device bound to the communication session by the relay server, other than the first communication device, at least a portion of the received communication data 

Maldari teaches:
 
The method of claim 13, further comprising: by the relay server: transmitting to each respective communication device bound to the communication session by the relay server, other than the first communication device, at least a portion of the received communication data (¶34 collaboration server transmitting the identified portion of streaming content to one or more additional users, preferably in real time, so that other users can engage in a timely social manner with the first user). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano in light of Maldari so that other users can engage in a timely social manner with the first user (Maldari ¶34).

Regarding Claim 15

Reid-Amano-Maldari teaches:
 	
The method of claim 14.

Maldari teaches:

The method of claim 14, wherein, upon binding a particular communication device to the communication session, the relay server begins transmitting to the particular communication device subsequently received portions of the (¶34 collaboration server transmitting the identified portion of streaming content to one or more additional users, preferably in real time, so that other users can engage in a timely social manner with the first user, ¶28 selection is received by the identification collaboration server, and it is converted to a request (403) to the content server to identify a timestamp or frame number corresponding to what is currently streaming to the output device, or to gather the graphics or audio clip as selected by the user (if it was not provided by the original selection (subsequent selection)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano in light of Maldari so that other users can engage in a timely social manner with the first user (Maldari ¶34).

Regarding Claim 16

Reid-Amano-Maldari teaches:
 	
The method of claim 14.

Amano teaches:

The method of claim 14, further comprising: by the relay server: storing the received communication data, wherein, following the binding a particular communication device to the communication session, the relay server transmits to the particular communication device stored portions of the communication data received prior to binding of the particular communication device (¶30 device 11 may receive the provisional ACK, the session between the communication devices 11 and 12 is in a state of not yet having been established (prior to binding the communication session),  However, information (address information and the like) that is necessary for the communication between the communication devices 11 and 12 may be exchanged (receiving communication data begins prior to the transmitting the acknowledgment), official ack binds the communication session through the establishment request packet and the provisional ACK). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid in light of Amano in order to provide each of the communication devices that is capable of conducting video conferencing with another communication device ability to perform peer-to-peer (P2P) communication through a network (Amano ¶22).

  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reid-Amano as applies to claim 13 above, and further in view of Wu (US 2015/0156069 A1).

Regarding Claim 17

Reid-Amano teaches:

The method of claim 13.



The method of claim 13, further comprising: by the relay server: determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices; and transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session.

Wu teaches:

The method of claim 13, further comprising: by the relay server: determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices (Wu ¶ Proxy server (relay server that passes information from one server to another) provides a forwarding function in the Internet, and is located between a client device and a Web server ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9).

Reid-Amano-Wu does not teach:

transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session.

Maenpaa teaches:

transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session (¶68 the controller node 13 (first relay server because controller node passes information from one server to another)) may create a new or find an existing media server virtual machine in another data center or on a different server of the same data center, and ask (receiving from first relay server instruction) the user to leave (after joining communication session) the conference (communication session) and join again using the new media server instance (request a different relay server)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano-Wu in light of Maenpaa in a situation where there is large delay caused simply because the media server is overloaded, and the only possible action might be to transfer the user that is being served by the media server to another media server (Maenpaa ¶68).


Regarding Claim 18

Reid-Amano-Wu-Maenpaa teaches: 

 The method of claim 17.

Wu teaches:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a network location of the particular communication device (Wu ¶3 Proxy server provides a forwarding function in the Internet, and is located between a client device and a Web server ¶27 selecting at least one proxy server with the minimum number of jump times (determining a relay server based on location, ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9)


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid-Amano-Wu-Maenpaa as applied to claim 17 above, and further in view of Zimran (US 8145614 B1).
Regarding Claim 19

Reid-Amano-Wu-Maenpaa teaches:

 The method of claim 17.

Reid-Amano-Wu-Maenpaa does not teach:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a traffic load of the relay server

Zimran teaches:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a traffic load of the relay server (col 20 lines 1-15 a load rate of a file system server 304, a cache hit rate of the file system server 304, and/or a bandwidth of the SAN data path to a storage system 306 may be examined to determine whether better performance in servicing a particular I/O operation is likely to be achieved).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano-Wu-Maenpaa in light of Zimran in order for selecting a data path over which to exchange information between a client device and a storage system ensuring better performance is achieved in servicing a particular I/O operation. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reid-Amano-Wu-Maenpaa as applied to claim 17 above, and further in view of Yamada (US 2015/0142921 A1).
Regarding Claim 20

Reid-Amano-Wu-Maenpaa teaches:

 The method of claim 17.

Reid-Amano-Wu-Maenpaa does not teach:

The method of claim 17, further comprising: by the relay server: receiving notification that the communication session has been bound to the particular communication device by a second relay server; and 

transmitting, to the second relay server, subsequent communication data for the particular communication device.

Yamada teaches:


The method of claim 17, further comprising: by the relay server: receiving notification that the communication session has been bound to the particular communication device by a second relay server (¶8 transmits a location information which indicates a location of the client to the first server, and a switching processing module that, upon reception of a switching 
instruction information transmitted from the first server, performs switching so as to cause the second server itself to change its mode from the standby mode to the active mode, switching from a first server to a second server (second relay server) that is closer to the client); and (¶24 automatically allowing the user to access (transmitting data to client) a virtual server which exists (second relay server) at the nearest base from a base where the user has initially made access and which provides the user with small server's response delay).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reid-Amano-Wu-Maenpaa in light of Yamada in order to enable a user to be provided with a virtual desktop service by automatically allowing the user to access a virtual server which exists at the nearest base from a base where the user has initially made access and which provides the user with small server's response delay, and thus, this method enables realization of provision of comfortable server's responses to the user (Yamada ¶24). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/12/2022